Exhibit 10.14

 

Form of Indemnity Agreement

 

This Indemnity Agreement, dated as of                     , 200_, is entered
into by and between Global Crossing Limited, a corporation organized under the
laws of Bermuda (the “Company”), and the undersigned individual (the
“Indemnified Person”).

 

Preliminary Statement

 

A. On the date hereof, the Indemnified Person is a member of the Board of
Directors of the Company, an alternate member of a Director on the Board of
Directors of the Company, an officer of the Company and/or a member of a
committee constituted by the Board of Directors of the Company (whether or not a
member of the Board of Directors of the Company or an officer of the Company)
(the Indemnified Person in such capacity now or at any time in the future is
referred to herein as a “Member”).

 

B. The Company is willing to indemnify the Indemnified Person, as specified
herein, for personal liabilities arising from or in connection with his acting
as a Member.

 

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Indemnified Person and the Company agree as follows:

 

Agreement

 

1. The Indemnified Person accepts his appointment as a Member and, to the extent
consistent with applicable law, will take action as a Member in accordance with
the Bye-Laws of the Company, the terms of reference applicable to any committee
of the Board of Directors on which the Member serves, the Company’s network
security agreement, if applicable to the Member, and in accordance with any
other guidelines as may be established by the Board of Directors from time to
time.

 

2. The Company hereby agrees to indemnify, release and hold harmless the
Indemnified Person out of the funds of the Company to the fullest extent
permitted by Bermuda law against all liabilities, losses, damages or expenses
(including but not limited to liabilities under contract, tort and statute or
any applicable law or regulation and all reasonable legal and other costs and
expenses properly payable) incurred or suffered by the Indemnified Person
arising from or



--------------------------------------------------------------------------------



in connection with his acting as a Member, provided always that the indemnity
contained in this Indemnity Agreement shall not extend to any matter which would
render it void pursuant to the Bermuda Companies Act 1981, as amended.

 

3. (a) The Company hereby agrees that the Indemnified Person shall be
indemnified out of the funds of the Company against all liabilities arising from
or in connection with his acting as a Member incurred by the Indemnified Person
in defending any proceedings, whether civil or criminal, in which judgment is
given in the Indemnified Person’s favour, or in which the Indemnified Person is
acquitted, or in connection with any application under the Bermuda Companies
Acts in which relief from liability is granted to the Indemnified Person by the
court.

 

(b) The Company hereby agrees that, to the extent that the Indemnified Person is
entitled to claim an indemnity pursuant to this Indemnity Agreement in respect
of amounts paid or discharged by the Indemnified Person, the relative indemnity
shall take effect as an obligation of the Company to reimburse the person making
such payment or effecting such discharge.

 

4. Subject to the Bermuda Companies Act, expenses incurred in defending any
civil or criminal action or proceeding for which indemnification is required
pursuant to this Indemnity Agreement shall be paid by the Company in advance of
the final disposition of such action or proceeding upon receipt of an
undertaking by or on behalf of the Indemnified Person to repay such amount if it
shall ultimately be determined that the Indemnified Person is not entitled to be
indemnified pursuant to this Indemnity Agreement, provided that no monies shall
be paid hereunder unless payment of the same shall be authorised in the specific
case upon a determination that indemnification of the Indemnified Person would
be proper in the circumstances because the Indemnified Person has met the
standard of conduct which would entitle the Indemnified Person to the
indemnification thereby provided and provided that such determination is made
by:

 

  (a) the Board of Directors of the Company, by a majority vote at a meeting
duly constituted by a quorum of Directors not party to the proceedings or matter
with regard to which the indemnification is, or would be, claimed;

 

  (b) in the case such a meeting cannot be constituted by lack of a
disinterested quorum, by independent legal counsel in a written opinion; or

 

2



--------------------------------------------------------------------------------

  (c) by a majority vote of the shareholders of the Company.

 

5. The Company hereby represents to the Indemnified Person that it maintains a
policy of directors’ and officers’ liability insurance having the scope of
coverage described in Exhibit A and that the Indemnified Person is covered
thereunder. The Company reserves the right to make changes to this coverage from
time to time (including, without limitation, changing the insurance company),
but will promptly notify the Indemnified Person if any such change materially
reduces the level of coverage available to the Indemnified Person or results in
an increase in the portion of any claim by the Indemnified Person that is not
covered by such policy.

 

6. The indemnification rights of the Indemnified Person under this Indemnity
Agreement are in addition to, and not exclusive of, any other contractual, legal
or other rights to indemnification that the Indemnified Person may have,
including, without limitation, the indemnification rights afforded by the
Company’s Bye-Laws.

 

7. This Agreement shall be governed by the laws of Bermuda.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Indemnity Agreement as of
the date first set forth above.

 

GLOBAL CROSSING LIMITED By:  

 

--------------------------------------------------------------------------------

Name:     Title:     INDEMNIFIED PERSON

 

--------------------------------------------------------------------------------

Name:    

 

4